Exhibit31.1 CERTIFICATION I,Victor P. Stabio,certify that: 1. I have reviewed thisAmendment No. 1 to the Annual report on Form10-K of Hallador Energy Company; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; March 2, 2012 /s/VICTOR P. STABIO Victor P. Stabio, CEO
